Citation Nr: 0900499	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  05-03 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to a compensable rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Subsequently, the case was returned 
to the RO in Montgomery, Alabama.

In April 2006, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO.  In November 2008, 
the veteran testified during a Board hearing before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are of record.  During his Board hearing, the 
veteran waived initial RO consideration of additional 
evidence.  The Board accepts this additional evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  In a May 1995 rating decision, the RO declined to reopen 
the veteran's claims for service connection for left and 
right knee disabilities; although properly notified of the 
denial, the veteran failed to perfect an appeal.

3.  New evidence associated with the claims file since the 
May 1995 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a bilateral knee disability, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a bilateral knee disability.

4.  Evidence of record does not demonstrate that a bilateral 
knee disability was manifested during active service, was 
manifested within the first post-service year, or was 
developed as a result of any established event, injury, or 
disease during active service. 

5.  The left varicocele has been manifested by credible 
complaints of pain and the use of a support, but there is no 
evidence of atrophy of both testicles, or symptoms of urinary 
frequency, leakage or obstructed voiding which have been 
attributed to the varicocele. 


CONCLUSIONS OF LAW

1.  The May 1995 RO rating decision that declined to reopen 
the veteran's claims for service connection for right and 
left knee disabilities is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's May 1995 denial is 
new and material, the criteria for reopening the veteran's 
claim for service connection for a bilateral knee disability 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).

4.  The criteria for a compensable rating for a left 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.20, 4.115b, Diagnostic Code 7599-7523 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in June 2003, July 2003, October 2003, August 2004, 
March 2006, and June 2008.  These letters notified the 
appellant of VA's responsibilities in obtaining information 
to assist the appellant in completing his claims, and 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in June 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 letter. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  An additional notice as to 
these matters was provided in the June 2008 letter, at the 
time of the RO's last adjudication of the claims on appeal.  
However, on these facts, such a late notice is harmless.  
Subsequent to the RO's final decision denying the claim for 
an increased rating, the appellant testified before the 
undersigned during his Board hearing and submitted additional 
evidence.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to satisfy the legislative intent underlying 
the VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the basis for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Given the determination reached in this decision, 
the Board is satisfied that adequate development has taken 
place and that there is a sound evidentiary basis for 
resolution of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
bilateral knee disability.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

New and Material Evidence

In a June 1946 rating decision, the RO denied service 
connection for a bilateral knee disability finding that 
injured knees were not shown by the evidence of record.  
Subsequently, the RO declined to grant the veteran's 
petitions to reopen his claim for service connection for a 
right or left knee disability in rating actions dated in 
November 1946, August 1947, September 1988, June 1990, April 
1995, and May 1995.  Although with each denial, the veteran 
was properly notified, he never filed a timely appeal.  
Evidence of record included the veteran's service treatment 
records; the reports of private examinations of the knees 
dated in July 1946 and June 1947; the reports of VA 
examinations dated in October 1946, August 1947, and April 
1990; a buddy statement submitted in June 1947; private 
notations of Dr. S.C.P. dated from July 1955 to January 1977; 
private medical records of Dr. N.S.L. dated from November 
1986 to May 1988; private medical records of Dr. J.C.Mc. 
dated in August 1988; unrelated private medical records dated 
in April 1990; and VA outpatient medical records dated from 
January 1990 to March 1995.

Although notified of the May 1995 denial, the veteran did not 
initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The veteran attempted to reopen his claim for service 
connection for a bilateral knee disability in April 2003.  
This appeal arises from the RO's February 2004 denial of the 
veteran's petition to reopen his claim.  (Subsequently, in a 
May 2007 supplemental statement of the case, the RO reopened 
the claim for service connection.)

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the May 1995 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the May 1995 RO 
denial includes: private medical records from Dr. N.S.L. 
dated from November 1986 to June 1989; private medical 
records from Dr. J.C.Mc. dated from August 1996 to September 
2000; private medical records of Dr. A.W.P. dated from 
February 2002 to August 2003, from March 2006 to July 2007, 
and from January 2008 to April 2008; unrelated private 
medical records from the Heart Group dated in July 2001; 
private medical records from Dr. D.P. dated in March 2005 and 
from September 2006 to July 2007; an unrelated private 
medical record dated in July 2008; the reports of VA 
examinations dated in December 2003 and April 2007; private 
medical records from Dr. A.W.P. dated in April 2006 and June 
2007; transcripts of the veteran's RO hearing in April 2006 
and his Board hearing in November 2008; and written 
statements by the veteran and by his representative, on his 
behalf.  

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the May 1995 decision, 
and is not cumulative or duplicative of evidence previously 
considered.  Dr. A.W.P.'s signed statements in his medical 
records dated in April 2006 and June 2007 note a possible 
relationship between the veteran's inservice fall and 
subsequent development of osteoarthritis in both knees and 
are "material" evidence, as they constitute evidence which, 
alone or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., the existence of a possible nexus between 
the veteran's current knee disabilities and his active 
military service.  Consequently, this evidence raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for a bilateral knee disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for a 
bilateral knee disability are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.



Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service treatment records show that in January 1946 the 
veteran fell approximately eight feet from the top of a large 
truck onto a coral road and was treated for a fracture of the 
right radius and for contusions and abrasions of the right 
forehead.  He was transferred from Okinawa, where the injury 
occurred, to a naval fleet hospital in Guam, where further 
injuries were described in more detail, including mild 
abrasions of the right knee.  A June 1946 discharge 
examination noted the injury to the right forearm, including 
limitation of motion, and a grade-one left varicocele, but no 
abnormalities of either the left or right knee.

In written statements, and during his RO hearing in April 
2006 and his Board hearing in November 2008, the veteran 
recounted his fall from a truck on Okinawa in January 1946.  
He related that his knees were badly bruised, that he had 
some swelling of the knees, and that his right knee had some 
lacerations.  He testified in April 2006 that he had never 
injured his knees besides the incident in service.  

The report of an October 1946 VA examination noted that the 
veteran complained that he also hurt both knees when he fell 
in service and that they bothered him when the weather was 
cold or rainy or when he rode a long distance.  The knees 
also ached when he stood for any length of time.  On 
examination, both knees were described as normal.  

The report of an August 1947 VA examination failed to note 
any findings related to the veteran's knees.

Two private medical certificates by Dr. C.A.B. dated in July 
1946 and June 1947 noted that the veteran stated that his 
knees were injured in an inservice incident when he was 
knocked from a truck by a crane and that objectively, the 
knees were slightly swollen, erythematous and tender about 
both lateral ligaments.

Private medical records of Dr. N.S.L. dated from November 
1986 to June 1989 indicated problems with the veteran's right 
knee.  A May 1988 record noted a 6-week episode of pain and 
effusion in the right knee and an X-ray study that showed 
probable degenerative meniscus tear and early chondromalactic 
changes of the patella.  An October 1988 magnetic resonance 
imaging (MRI) scan disclosed a tear of his lateral and medial 
meniscus.  

A private medical record from the office of Dr. J.C.Mc. 
indicated that the veteran was seen for knee complaints in 
May and June 1988 and received physical therapy both for his 
knees and a lumbar problem.

March 1991 X-ray studies suggested osteochondritis dissecans 
of the right knee, the possibility of a right knee joint 
loose body, and findings consistent with an old avulsion 
fracture of the left fibula.

A VA X-ray study dated in August 1991 disclosed degenerative 
arthritic changes in the right knee and a medical record of 
the same date noted the veteran's complaints of chronic knee 
pain in both knees.

Private medical records of Dr. J.C.Mc. dated from August 1996 
to September 2000 disclosed problems with both knees, 
including a diagnosis in August 1996 of bilateral 
degenerative joint disease (DJD) of the knees and a left 
total knee arthroplasty in July 2000.

Private treatment records of Dr. A.W.P. dated from February 
2002 to August 2003 indicated a series of lidocaine/Hyalgan 
injections for the right knee.  A February 2002 record of the 
first visit noted that the veteran complained of present 
pain, past effusion, and right knee pain ever since his 1946 
injury.  X-ray studies of the same date led Dr. A.W.P. to 
assess three compartmental arthritis.

A December 2003 VA examination failed to note any 
difficulties with the veteran's knees.  

An April 2006 private medical record of Dr. A.W.P. noted 
conservative treatment of the veteran to put off total right 
knee arthroplasty.  After viewing records produced by the 
veteran suggesting a fall with abrasions of both knees as 
well as a significant fracture of the forearm, Dr. A.W.P. 
stated his medical opinion that, although there was not a 
direct relationship, there might be a relationship between 
the fall in service and subsequent development of 
osteoarthritis in both of the veteran's knees.

Private medical records of Dr. A.W.P. dated from March 2006 
to July 2007 reflected numerous injections of medication into 
the right knee.  A June 2007 X-ray study of the right knee 
found severe degenerative osteoarthritis of the medial right 
knee.

The veteran underwent a VA examination in April 2007.  He 
told the examiner that he was a retired commercial shrimper 
and that his knees were bothersome when he performed his 
duties as the captain/owner of a shrimp boat.  On 
examination, the physician noted degenerative joint disease 
of the right knee and status post left total knee 
arthroplasty.  After a review of the claims file and an 
examination of the veteran, the examiner was unable to opine 
that the development of the severe degenerative joint disease 
of both knees was the direct and proximate result of any 
inservice injury more than 50 years ago without resorting to 
conjecture and speculation.  

In a private medical record of Dr. A.W.P. dated in June 2007 
the veteran's physician gave his impression of probable, 
though not definite, cause that the veteran's inservice fall 
could be related to the degenerative changes in the right 
knee.  He noted that significant fall and trauma can injure 
the articular cartilage which may not be noted immediately 
due to chondral or cartilage changes not evidenced on 
radiographs.  He stated that it was his medical opinion as a 
professor in the department of orthopedic surgery, although 
not with complete certainty, that there was a possible causal 
relationship between the veteran's current osteoarthritis and 
his fall in service.

A January 2008 private X-ray study noted advanced 
degenerative changes of the right knee.

February 2008 private medical records of Dr. A.W.P. noted 
right total knee arthroplasty and subsequent physical 
therapy.

Based upon the evidence of record noted above, the Board 
finds that a bilateral knee disability did not develop as a 
result of an established event, injury, or disease during 
active service.  There is no competent medical evidence that 
any current osteoarthritis of either knee is related to 
service.  Service treatment records noted the January 1946 
inservice fall from a truck, but did indicate any serious 
injury to either knee.  His June 1946 discharge examination, 
and his October 1946 and August 1947 VA examinations, showed 
no abnormality of the knees.  The first competent evidence of 
arthritis does not appear until an August 1991 VA X-ray of 
the right knee, 45 years after the veteran's discharge from 
military service.  Medical evidence of bilateral degenerative 
joint disease is not seen until an August 1996 private 
medical record.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 
365 (1992).  

Further, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Hickson, 12 Vet. App. at 253.  
There is no such evidence.  Dr. A.W.P., in his April 2006 
statement, noted that there was a less-than-direct 
relationship between the veteran's inservice fall and the 
subsequent development of osteoarthritis in both knees.  His 
June 2007 statement only noted a "possible" causal 
relationship between the fall in service and osteoarthritis 
in the veteran's right knee.  

The Board notes that Dr. A.W.P. couched his opinions in 
equivocal terms, such as "might" and "possible".  See, 
e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (indicating 
that a doctor's opinion was too speculative when phrased in 
equivocal may or may not be related to service language).  
See, too, Perman v. Brown, 5 Vet. App. 227, 241 (1993).  
Here, Dr. A.W.P.'s opinions are equivocal on whether 
osteoarthritis in either knee is related to an inservice 
fall.  An absolutely accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  But again, the Court has held 
that a doctor's opinion phrased in terms of "may or may 
not" or ""could" be related to service is an insufficient 
basis for an award of service connection.  Winsett v. West, 
11 Vet. App. 420, 424 (1998).  

In this case, the Board finds that the April 2007 VA 
examiner's opinion is more probative.  The VA examiner 
concluded that he could not advance a nexus opinion on 
whether current bilateral degenerative joint disease of the 
knees was proximately related to an inservice injury more 
than 50 years ago without resort to speculation.  The VA 
examiner had reviewed the entire claims file as well as 
examined the veteran.  The Board finds that any link between 
the veteran's present knee disabilities and his inservice 
accident more than 60 years ago appears too attenuated and is 
not supported by the medical evidence in the claims file.  
Therefore, the Board finds that entitlement to service 
connection for a bilateral knee disability is not warranted.  

The Board has considered whether service connection for a 
bilateral knee disability could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2008).  In this case, no medical evidence demonstrates 
that the veteran experienced any type of osteoarthritis of 
either knee to a compensable level within a year after his 
discharge from active duty.  According to the records 
reviewed above, the first evidence of osteoarthritis of both 
knees arises in 1996, 50 years after the veteran's discharge 
from service.  Therefore, service connection for a bilateral 
knee disability cannot be established on a presumptive basis.  

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that symptoms associated with his painful 
and arthritic knees continued from discharge up to the 
present day, and are associated with military service, this 
claim turn on a medical matter--the relationship between a 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a lay person without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions in this matter simply do not constitute persuasive 
evidence in support of his claim.

For the foregoing reasons, the claim for service connection 
for a bilateral knee disability must be denied.  In arriving 
at the decision to deny this claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against this 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

752
3
Testis, atrophy complete:

Both
201

One
01
1Review for entitlement to special monthly compensation under 
§3.350 of this chapter.
38 C.F.R. § 4.115b, Diagnostic Code 7523 (2008).

Factual Background and Analysis

The veteran contends in his substantive appeal that his 
rating for a left varicocele should be increased because he 
has to wear support.  

The veteran underwent a VA examination in December 2003.  He 
complained of wearing support all the time for a varicocele 
and occasional pain.  There was no history of malignant 
neoplasms.  On examination, the veteran was wearing support.  
On palpation the scrotum showed a normal exam and the 
examiner saw no sign of a varicocele.  The veteran told the 
examiner he had never had his varicocele evaluated by 
urology.

A private medical record from an urologist dated in July 2008 
noted that the veteran had noticed intermittent swelling of 
the left scrotum which required him to wear a supporter.  It 
also was noted that the veteran denied any voiding problems.  
The examiner assessed left testicular atrophy with a 
varicocele and a history of intermittent swelling in the left 
hemiscrotum.  The sphincter tone was normal.

During his November 2008 hearing, the veteran testified that 
he had some pain in the region of the left testicle, but he 
wore good support that protected it.  He also testified to 
occasional slight pain when the area was not well supported, 
a slight bit more swelling, a small problem urinating, and a 
lot of pain in the past with sexual activity.  (Transcript, 
at pp. 14-17).

The veteran contends that a compensable rating is warranted 
for his left varicocele.  However, after reviewing the 
record, the Board finds that the manifestations of that 
disability more nearly reflect the criteria for the 
noncompensable rating currently in effect.  Accordingly, the 
appeal is denied.

A varicocele is a "condition manifested by abnormal dilation 
of the veins of the spermatic cord, [which results] in 
impaired drainage of blood into the spermatic cord veins when 
the patient assumes the upright position."  Nici v. Brown, 9 
Vet. App. 494, 495 (1996) (citing Stedman's Medical 
Dictionary 1907 (26th ed. 1995)).  The veteran has been rated 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7523 
(2008).  Where the veteran's diagnosed condition does not 
match any of the diagnostic codes contained in the rating 
schedule, it is permissible to rate the condition under a 
closely related disease or injury, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  Conjectural analogies 
will be avoided, as will the use of analogous ratings for 
conditions of doubtful diagnosis, or for those not fully 
supported by clinical and laboratory findings.  38 C.F.R. 
§ 4.20 (2008).

While no diagnostic code specifically addresses a left 
varicocele, Diagnostic Code 7523 does address the condition 
of the testicles, which is precisely related to the 
symptomatology described by the veteran.  Under DC 7523, 
complete atrophy of one testicle warrants a noncompensable 
rating.  Complete atrophy of both testicles warrants a 20 
percent rating, with consideration for special monthly 
compensation. 38 C.F.R. § 4.115(b).  While the veteran in 
this case has continued to complain of occasional testicular 
pain, there is recent evidence of atrophy of the left 
testicle but no evidence of atrophy of both testicles, or any 
other sequelae aside from pain related to the varicocele.  
Accordingly, a higher rating under DC 7523 is not warranted.

The Board has also considered by analogy to the rating code 
for benign neoplasms of the genitourinary system.  See 38 
C.F.R. § 4.115b, Code 7529.  Benign neoplasms of the 
genitourinary system are rated as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Diagnostic Code 
7529.  Voiding dysfunctions are evaluated according to urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  However, there is no specific evidence of urine 
leakage or renal dysfunction attributable to the veteran's 
varicocele, nor is there specific evidence of voiding 
dysfunction, such as urinary frequency, obstructed voiding, 
or leakage. 

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a compensable 
rating for the veteran's left varicocele.  As this disability 
has not resulted in atrophy of both testicles, a compensable 
rating under Diagnostic Code 7523 is clearly not warranted.  
The Board must also consider whether an analogous rating for 
this disability under other pertinent diagnostic criteria is 
warranted.  See 38 C.F.R. § 4.20 (2008).  Nevertheless, in 
the present case, his complaints of pain are already 
contemplated by his current zero percent rating and no 
examiner has attributed any other complaints to the 
varicocele.  None of the diagnostic codes applicable to 
testicular disorders contemplates a compensable rating absent 
significant symptomatology or problems, e.g., atrophy of both 
testicles, or absence or removal of the testis, 
hospitalizations, or long-term antibiotics -- none of which 
is shown in this case.  See 38 C.F.R. § 4.115a; 38 C.F.R. 
§ 4.115b (2008).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left varicocele has itself required 
no extended periods of hospitalization or treatment since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
compensable rating for the veteran's left varicocele.  As a 
preponderance of the evidence is against the award of a 
compensable rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert, 1 Vet. App. at 55-57.

ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for a bilateral knee 
disability; to this extent the appeal is allowed.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to a compensable rating for left varicocele is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


